Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 
Status of Claims
Claims 1-17 are pending and examined below. 

Election/Restrictions
The election/restriction required by office action dated 2/21/2020 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0096809) in view of Anderson et al. (US 2011/0303448).
Regarding claim 1, Kim discloses on figure 2 a thermoelectric module (Abstract) comprising:
-	an electrode [6] (¶0108, ¶0111);

-	a solder layer [5] (adhesive layer [5] comprises a solder, ¶0108-0109) interposed between the double layer [3] and [4].
Kim fails to teach that the solder layer [5] contains a Sn-Cu based alloy, wherein the solder layer is formed to have an interface with one of the double layer and the electrode and has at least one ɛ layer having an ɛ phase Cu3Sn. 
Anderson discloses a solder layer analogous to the solder layer of Kim, wherein the solder layer is formed on a copper substrate, which corresponds to the copper electrode of Kim. The solder has an interface with the copper substrate that includes an outer layer of Cu3Sn layer adjacent to the copper substrate (¶0062). The solder provides a strong solder joint (Abstract). Thusly, it would have been obvious to one having ordinary skill in the art to substitute the solder of Kim with the solder of Anderson to provide the device with a strong solder joint (Anderson, Abstract). 
The newly added limitation “wherein at least one ɛ layer is formed by:
changing at least a portion of a Sn-rich phase and a ɳ phase (Cu6Sn5), which are formed at the solder layer, to the ɛ phase (Cu3Sn) due to Cu diffused from the electrode;
Or changing at least a portion of a Sn-rich phase and a ɳ phase (Cu6Sn5), which are formed at the solder layer, to the ɛ phase (Cu3Sn) due to Cu diffused from a Cu layer of the double layer”
is a product by process limitation and is given weight to the extent the process defines structure. It is the examiner’s position that the prior art discloses the structure as claimed.


-	a diffusion barrier layer [3] stacked on the thermoelectric pellet [15] (diffusion prevention layer [3], Kim, ¶0107); and
-	a copper layer [4] stacked on the diffusion barrier layer [3] to be interposed between the diffusion barrier layer [3] and the solder layer [5] (contact layer [4] includes copper, Kim, ¶0107, ¶0118), wherein the at least one ε layer forms a bonding interface with the copper layer [4] (solder includes outer Cu3Sn layer adjacent to the copper substrate, Anderson, ¶0062).

Regarding claim 3, modified Kim discloses all of the limitations as set forth above. Moreover, the references teach that the diffusion barrier layer [3] contains at least one Ta, W, and Mo (Kim, ¶0077).

Regarding claim 4, modified Kim discloses all of the limitations as set forth above. Furthermore, the references teach that the electrode [6] contains copper (Kim, ¶0111), and the at least one ε layer forms a bonding interface with the electrode [6] (solder includes outer Cu3Sn layer adjacent to the copper substrate, Anderson, ¶0062).

Regarding claim 5, modified Kim discloses all of the limitations as set forth above. Furthermore, the double layer includes:
-	a diffusion barrier layer [3] stacked on the thermoelectric pellet [15] (diffusion prevention layer [3], Kim, ¶0107); and 


Regarding claim 6, modified Kim discloses all of the limitations as set forth above. Moreover, the references teach that the solder layer further contains Ag (Anderson, Abstract).

Regarding claim 7, modified Kim discloses all of the limitations as set forth above. Furthermore, the references teach that solder layer contains about 94.05 wt% to about 96.29 wt% of Sn (solder contains balance consisting essentially of Sn), about 0.7 wt% to about 1.7 wt% Cu, and about 3 wt% to about 4 wt% (Anderson, ¶0016).

Claims 8, 9, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2014/0096809) in view of Kajihara et al. (US 2013/0032188) and Lee et al. (Interfacial Reaction of Sn-Ag-Cu Lead-Free Solder alloy on Cu: A Review, Advances in Materials Science and Engineering).
Regarding claim 8, Kim discloses a method for manufacturing a thermoelectric module, the method comprising: 
forming a thermoelectric pellet complex (shown in figs. 1 and 2) including a thermoelectric pellet (1, 16 or 15) and a double layer (4, 3) stacked on the thermoelectric pellet (1, 15 or 16); 

Kim does not disclose the solder layer contains a Sn-Cu-based alloy.
Kajihara is analogous art to Kim as Kajihara is disclosing a method of forming a thermoelectric module (see paragraphs [0002]-[0003]). Kajihara further discloses that using a lead-free solder comprising SnAgCu (also referred to as SAC) is a known soldering method in the art (see paragraph [0004]).
The court has held it would be obvious to a person having ordinary skill in the art to select a known material (i.e. a lead free solder of SnAgCu as taught by Kajihara as common in the art for the unidentified solder of Kim), which is based upon its suitability for the intended use, wherein the result is predictable, i.e. a solder adhesive layer between the double layer and the electrode. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Modified Kim does not disclose performing a heat treatment such that at least one ɛ layer having an ɛ phase (Cu3Sn) is formed at the solder layer to form a bonding interface with one of the double layer and the electrode.
Lee is analogous art to Kim and Kajihara as Lee discloses the state of art solder joint when utilizing lead-free SnAgCu copper to solder to copper (see abstract).
Lee discloses performing a heat treatment, i.e. a prolong portion of the soldering process, such that at least one ɛ layer having an ɛ phase (Cu3Sn) is formed at the solder layer to form a bonding interface with a copper layer (see fig. 3, pages 1-3, specifically introduction and 3. IMC of Sn-Ag-Cu Solder with cu Substrate). Lee discloses the Cu3Sn IMC to be uniform and 
As modified Kim discloses the electrode (6) and the contact layer (4) are copper (see paragraphs [0107], [0111] and [0118]), said IMC ɛ layer of Cu3Sn would be formed and desirable.
Therefore it would be obvious to a person having ordinary skill that the SnAgCu solder layer 5 of Kim as modified by Kajihara would be soldered including a heat treatment consisting of prolonged solder times to form the uniform IMC ɛ layer of Cu3Sn as said IMC forms a good, strong and therefore reliable solder joint.

Regarding claim 9, Kim as modified by Kajihara and Lee disclose a method of claim 8, wherein: 
the double layer includes: 
a diffusion barrier layer (3) stacked on the thermoelectric pellet (1, 15 and 16); and 
a Cu layer (4) interposed between the diffusion barrier layer (3) and the solder layer (5), and the performing of the heat treatment includes (see paragraphs [0107]-[0113] and [0118]): 
forming the at least one ɛ layer by changing at least a portion of a Sn-rich phase and a ɳ phase (Cu6Sn5), which are formed at the solder layer, to a ɛ phase (Cu3Sn) due to Cu diffused from the Cu layer (see discussion of claim 8 and Lee pages 3-9).

Regarding claim 14, modified Kim discloses a method of claim 8, wherein: 
the electrode contains Cu, and the performing of the heat treatment includes: 
ɛ layer by changing at least a portion of a Sn-rich phase and a ɳ phase (Cu6Sn5), which are formed at the solder layer, to the F phase (Cu3Sn) due to Cu diffused from the electrode (see discussion of claim 8, Kim paragraphs [0111], Lee pages 1-7).

Regarding claim 15, modified Kim discloses a method of claim 14, wherein the double layer includes a diffusion barrier layer (3) stacked on the thermoelectric pellet and an Ni layer (contact layer 4) stacked on the diffusion barrier layer to be interposed between the diffusion barrier layer and the solder layer (see and alternate material for contact layer (4) paragraph [0081], said contact layer may contain Ni).

Regarding claim 16, modified Kim discloses a method of claim 14, wherein the solder layer includes possible near eutectic compositions of 96.5Sn-3.0Ag-0.5Cu (SAC305) and Sn-3.9Ag-0.6Cu, both specific examples within the recited ranges of solder that contains 31.5 wt% to 96.5 wt% of Sn, 0.5 wt% to 68 wt% of Cu, and 1.5 wt% to 68 wt% of Ag.
The court has held a specific example in the prior art which is within a claimed range anticipates the range. See MPEP § 2131.03.

Regarding claim 17, modified Kim discloses a method of claim 8, wherein the forming of the thermoelectric pellet complex includes one of the following steps: 
sintering thermoelectric powders to form the thermoelectric pellet and source materials to form the double layer;
stacking the double layer on the thermoelectric pellet, which is previously formed, through spray coating; 

stacking the double layer on the thermoelectric pellet, which is previously formed, through plating;
specifically Kim discloses sintering thermoelectric powders to form the thermoelectric pellet and source materials to form the double layer (see paragraph [0035]);


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Kajihara et al. and Lee et al. as applied to claims 8, 9 and 14-17 above, and further in view of Pan et al. (Effect of Reflow Profile on SnPb and SnAgCu Solder Joint Shear Force).
Regarding claim 10 and 11, modified Kim discloses a method of claim 8, but does not disclose wherein the bonding of the double layer to the electrode includes: 
bonding the double layer to the electrode using the solder layer in a first atmosphere having a temperature which is greater than or equal to 350° C and less than 400° C (claim 10); and
performing the heat treatment in a second atmosphere having a temperature which is greater than or equal to 400° C and less than 500° C (claim 11).
Lee does disclose the Cu3Sn phase develops at a prolong soldering process (see Lee page 3). 
Pan is analogous art to Kim, Kajihara, Lee as Pan discloses a reflow oven (shown in fig. 2) with a sample reflow profile for SnAgCu (see fig. 2, pages 1-4). Pan discloses an oven with 6 
The court has held that absent criticality or unexpected results, it would be obvious for a person having ordinary skill in the art to optimize a result effective variable for the intended use of the device. Differences in said result effective variable will not support the patentability of subject matter encompassed by the prior art. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05.
The examiner notes, Heller Industries, manufacturer of Reflow ovens has ovens that provide the atmosphere temperature provided. 
The court has held it would be obvious to a person having ordinary skill in the art to use a known technique, i.e. reflow oven for soldering wherein the atmosphere of each zone of the reflow oven is optimized to result in the desired reflow profile as measured on the device surface, to improve similar devices, i.e. SnAgCu solder, in the same way, wherein the result is predictable, i.e. reliable solder joint. See MPEP § 2143.

Regarding claims 12 and 13, modified Kim discloses a method of claims 10 and 11, wherein the bonding of the double layer to the electrode further includes: causing a thermoelectric module, which is formed by aligning the thermoelectric pellet complex and the electrode such that the solder layer is interposed between the double layer and the electrode .

Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.
Applicant argues that Anderson fails to teach the method of achieving the Cu3Sn layer. Process limitations in a device claim are only given consideration to the extent it defines structure. The structure, i.e. the intermetallic layer of Cu3Sn layer, is recited in the limitation and Anderson discloses the device. It is immaterial whether Anderson teaches the same method of achieving the recited structural limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721